In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00193-CV
     ___________________________

           IN RE K.M., Relator




             Original Proceeding
367th District Court of Denton County, Texas
       Trial Court No. 20-10103-367


  Before Womack, Birdwell, and Wallach, JJ.
     Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and reply

brief and is of the opinion that relief should be denied. Accordingly, relator’s petition

for writ of mandamus is denied.1

                                                      Per Curiam

Delivered: July 22, 2021




      1
       We also deny the motion to strike in relator’s reply brief.

                                           2